Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Contrary to petitioner’s contention, his disciplinary hearing was timely commenced within seven days of his restrictive confinement as required by 7 NYCRR 251-5.1 (a). He also timely conferred with his assistant prior to the commencement of the hearing. The finding of guilt is supported by substantial evidence. The misbehavior report was authored by the correction officer who witnessed the incident, and at the hearing the officer confirmed what he wrote in the report. Petitioner’s remaining contentions have been examined and rejected as unpersuasive.
Cardona, P. J., Mikoll, White, Weiss and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.